DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with regard to the Non-Final Office Action dated 8 December 2020 have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0136427 to De Ridder, hereinafter De Ridder (previously cited), in view of US 2017/0120043 to John, hereinafter John.
Regarding claim 1, De Ridder discloses a system comprising: a sensor operable to detect an oscillatory signal from a first brain region (para 0049, 0119-0120: "the electrodes 121a-d may also sense neural oscillations and/or sensory action potential); a stimulator (stimulation electrodes 121a-d); a waveform generator communicatively coupled to the stimulator (pulse generating circuitry 152); a 
De Ridder does not disclose in response to the generated at least one excitatory stimulus, causing the stimulator to provide stimulation to a second brain region different from the first brain region.
However, John teaches in response to the generated at least one excitatory stimulus, causing the stimulator to provide stimulation to a second brain region different from the first brain region (Fig 2G; para 0123).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the operations of the system controller of De Ridder such that in response to the generated at least one excitatory stimulus, causing the stimulator to provide 
Regarding claim 2, De Ridder further teaches wherein the first brain region comprises a subgenual cingulate cortex (para 0064) and wherein the second brain region comprises a nucleus accumbens (para 0009).
Regarding claim 3, De Ridder further teaches wherein the first brain region comprises a subgenual cingulate cortex (para 0064} and wherein the second brain region comprises an amygdala (para 0063).
Regarding claim 4, De Ridder further teaches wherein the first brain region comprises a hippocampus and wherein the second brain region comprises a prefrontal cortex (para 0066).
Regarding claim 6, De Ridder further teaches wherein each excitatory stimulus of the at least one excitatory stimulus comprises a plurality of 5ms pulses having an inter-pulse interval of 15ms (para 0133). Though De Riddler does not teach the exact pulse and inter-pulse intervals claimed, it does specify a pulse and inter-pulse range of lms-5s each which encompasses Applicant’s specified values; consequently It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have specified the pulse and inter-pulse intervals claimed since the Office considers overlapping ranges to be a case of obviousness (MPEP 2144.05.1).
Regarding claim 9, De Ridder further teaches wherein the stimulator comprises at least one electrode (stimulation electrodes 121a-d), and wherein the stimulator is configured to provide an excitatory electrical stimulus to the second brain region via the at least one electrode (para 0120; Fig 10: see leads 1001 and 1002 applied to separate brain regions 1011 and 1012 respectively).
Regarding claim 10, De Ridder teaches a method for delivering brain stimulation therapy to a patient in need thereof (abstract), the method comprising detecting, by a sensor, an oscillatory signal from a first brain region (para 0049, 0119-0120: "the electrodes 121a-d may also sense neural oscillations and/or sensory action potential); receiving, via a data acquisition system, the oscillatory signal from the first brain region (para 0124: intrinsic neural oscillation signals); determining, based on the received information, a reference phase of the oscillatory signal (para 0124: see therapy parameters e.g. para 0084); generating, by the waveform generator, at least one excitatory stimulus comprising a gamma burst having two or more pulses (para 0071-0072), wherein an onset of the generated at least one excitatory stimulus is based on the reference phase for each cycle of the oscillatory signal offset by a specified time (para 0096; para 0057); and wherein the specified time is based on the identity of the first brain region and the second brain region (para 0057: delay between first brain region and second brain region) such that a degree of functional connectivity between the first brain region and the second brain region is strengthened (para 0066: Synchronous stimulation of multiple sites may be employed to strengthen functional connectivity in 2 or more sites (e.g.: posterior cingulate cortex, frontal and parietal cortex, etc.) for treatment of dementia).
De Ridder does not disclose in response to the generated at least one excitatory stimulus, causing the stimulator to provide stimulation to a second brain region different from the first brain region.
However, John teaches in response to the generated at least one excitatory stimulus, causing the stimulator to provide stimulation to a second brain region different from the first brain region (Fig 2G; para 0123).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the operations of the system controller of De Ridder such that in response to the generated at least one excitatory stimulus, causing the stimulator to provide stimulation to a second brain region different from the first brain region, as taught by John, for purpose of guiding neurostimulation protocols, where the aim is not to increase or decrease the overall level of activity, but rather to alter the timing a correlation, of activity between the two regions of the brain network (para 0123).
Regarding claim 11, De Ridder further teaches wherein each excitatory stimulus of the at least one excitatory stimulus has a duration that is less than half of a period of the oscillatory signal (para 0133: De Ridder discloses a broad range of inter burst intervals and burst stimulation intervals ranging from 1ms-5s each. Thus the stimulus may be a lower value such as 80ms and the interval may be a higher value such as Is In which case the excitatory stimulus is less than half of a period of the oscillatory signal).
Regarding claim 12, De Ridder further teaches wherein each excitatory stimulus of the at least one excitatory stimulus has a duration that is less than one quarter of a period of the oscillatory signal (para 0133: De Ridder discloses a broad range of inter burst intervals and burst stimulation intervals ranging from 1ms-5s each. Thus the stimulus may be a lower value such as 80ms and the interval may be a higher value such as Is in which case the excitatory stimulus is less than a quarter of a period of the oscillatory signal).
Regarding claim 13, De Ridder further teaches wherein determining, based on the received information, a reference phase for each cycle of the oscillatory signal comprises determining a reference phase of an oscillatory signal that is present in the received information (para 0124) and that has a frequency between 2 Hertz and 7 Hertz (para 0132). Though De Riddler does not teach the exact frequency claimed, it does specify frequency ranges of MHz and 4-7Hz which overlap Applicant’s specified range; consequently it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have specified the pulse and inter-pulse intervals claimed since the Office considers overlapping ranges to be a case of obviousness (MPEP 2144.05.1).
Regarding claim 14, De Ridder further teaches wherein the operations further comprise: determining, based on the received information, that an oscillatory signal is present in the received information (para 0124: controller senses intrinsic neural oscillations), wherein generating, by the waveform generator, at least one excitatory stimulus and causing the stimulator to provide stimulation to a second brain region are performed in response to determining that the oscillatory signal is present in the received information (para 0124; para 0057).
Regarding claim 15, De Ridder discloses a method comprising: detecting, by a sensor (para 0049, 0119-0120: "the electrodes 121a-d may also sense neural oscillations and/or sensory action potential), from a first brain region (Fig 10: region 1011), an oscillatory signal (para 0124: intrinsic neural oscillation signals); determining, based on the detected oscillatory signal, a reference phase of the oscillatory signal (para 0124: see therapy parameters e.g. para 0084); and providing at least one excitatory stimulus (para 0096; para 0057) comprising a gamma burst having two or more pulses (para 0071-0072), wherein an onset of the at least one excitatory stimulus is based on the reference phase of each cycle of the oscillatory signal offset by a specified time (para 0057: delay between first brain region and second brain region), wherein the specified time is based on the identity of the first brain region and the second brain region such that a degree of functional connectivity between the first brain region and the second brain region is weakened (para 0064: Tinnitus is a result of increased functional activity between the parahippocampal cortex and subgenual anterior cingulate cortex. This is treated with asynchronous stimulation to weaken the coupling).
De Ridder does not disclose providing the stimulus to a second brain region different from the first brain region.
However, John teaches providing the stimulus to a second brain region different from the first brain region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the excitatory stimulus of De Ridder by providing it to a second brain region different from the first brain region, as taught by John, for purpose of guiding neurostimulation protocols, where the aim is not to increase or decrease the overall level of activity, but rather to alter the timing a correlation, of activity between the two regions of the brain network (para 0123).
Regarding claim 16, De Ridder further teaches wherein the first brain region comprises a subgenual cingulate cortex (para 0064).
Regarding claim 17, De Ridder further teaches wherein the second brain region comprises a medial dorsal thalamus (para 0009).
Regarding claim 18, De Ridder further teaches wherein the second brain region comprises a medial dorsal thalamus (para 0009).
Regarding claim 19, De Ridder further teaches wherein detecting an oscillatory signal comprises detecting, using an electrode that is at least partially disposed within the first brain region, an electrical signal (para 0124: stimulation electrode 121a-d also sense oscillations).
Regarding claim 20, De Ridder further teaches wherein providing an excitatory stimulus comprises providing the excitatory stimulus from a stimulator that is at least partially disposed within the second brain region (para 0057; Fig 10: lead 1002 disposed In second region 1012).
Regarding claim 22, De Ridder further teaches wherein providing an excitatory stimulus comprises providing an excitatory electrical stimulus via one or more electrodes (para 0116: stimulation electrodes 121a-d) that are disposed at least partially within the second brain region (para 0057; Fig 10: lead 1002 disposed in second region 1012).
Regarding claim 23, De Ridder further teaches wherein each provided excitatory stimulus comprises a respective plurality of excitatory pulses (para 0095: series of bursts 882).

Claims 5, 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder in view of John as applied to claims 1 and 15 above, and further in view of US 2016/0220821 to O’Connell et al., hereinafter O’Connell (previously cited).
Regarding claim 5, De Ridder in view of John, as previously applied, discloses the limitations of claim 1, but does not teach wherein the first brain region comprises a medial dorsal thalamus and wherein the second brain region comprises a ventral striatum.
However, O’Connell teaches wherein the first brain region comprises a medial dorsal thalamus (para 0047, line 13) and wherein the second brain region comprises a ventral striatum (para 0047, line 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the brain stimulation system of De Ridder in view of John wherein the first brain region comprises a subgenual cingulate cortex and the second brain region comprises a nucleus accumbens, as taught by O’Connell, for purpose of producing clinical benefits to a patient by modulating neurophysiological circuits. The pathological circuits can be causing functional impairment in the neural elements and circuits underlying cognitive and/or memory functions, and stimulation to the brain tissue can improve clinical and/or neurobiological outcomes that result from these pathological circuits (para 0107, lines 1-8),
Regarding claim 7, De Ridder discloses the limitations of claim 1, but does not teach wherein the stimulator comprises a light source.
However, O'Connell teaches wherein the stimulator comprises a light source (para 0017).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the brain stimulation system of De Ridder wherein the stimulator comprises a light source, as taught by O’Connell, for purpose of providing a combination of treatment therapies by influencing multiple neuronal types (para 0110).
Regarding claim 8, De Ridder in view of John, as previously modified by O'Connell in claim 7, further teaches wherein the light source is configured to provide an excitatory optical stimulus that excites an optically-sensitive substance that is present in the second brain region (para 0052).
Regarding claim 21, De Ridder in view of John discloses the limitations of claim 15, but does not teach wherein providing an excitatory stimulus comprises providing an excitatory optical stimulus.
However, O'Connell teaches wherein providing an excitatory stimulus comprises providing an excitatory optical stimulus (para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of brain stimulation of De Ridder in view of John wherein providing an excitatory stimulus comprises providing an excitatory optical stimulus, as taught by O’Connell, for purpose of providing a combination of treatment therapies by influencing multiple neuronal types (para 0110).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792